NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BILLY L. EDWARDS,                               No. 17-16544

                Plaintiff-Appellant,            D.C. No. 4:17-cv-00149-RCC

 v.
                                                MEMORANDUM*
SUSANA MARTINEZ, Governor, State of
New Mexico; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Raner C. Collins, Chief Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Billy L. Edwards appeals pro se from the district court’s judgment

dismissing his action alleging federal claims related to a property dispute. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under

the Rooker-Feldman doctrine. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003).

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We affirm.

      The district court properly concluded that it lacked subject matter

jurisdiction under the Rooker-Feldman doctrine because Edwards sought review of

a prior state court judgment. See id. (the Rooker-Feldman doctrine bars de facto

appeals of a state court decision); see also Reusser v. Wachovia Bank, N.A., 525

F.3d 855, 859 (9th Cir. 2008) (a de facto appeal is one in which “the adjudication

of the federal claims would undercut the state ruling” (citations and internal

quotation marks omitted)). A dismissal under the Rooker-Feldman doctrine is a

dismissal for lack of subject matter jurisdiction, Kougasian v. TMSL, Inc., 359 F.3d

1136, 1139 (9th Cir. 2004), and thus should be without prejudice, Kelly v.

Fleetwood Enters., Inc., 377 F.3d 1034, 1036 (9th Cir. 2004). We affirm the

district court’s dismissal, but remand to the district court with instructions to

amend the judgment to reflect that the dismissal is without prejudice.

      We lack jurisdiction to consider Edwards’ contentions on behalf of other

named plaintiffs because Edwards, who is appearing pro se, may not represent

other entities. See C.E. Pope Equity Trust v. United States, 818 F.2d 696, 697 (9th

Cir. 1987).

      AFFIRMED; REMANDED with instructions to amend the judgment.

                                           2                                        17-16544